Citation Nr: 0007530	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for the 
residuals of a laceration of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for 
degenerative changes of the left knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to a higher initial evaluation for laceration 
scar, left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for 
tibial deformity, left knee.

5.  Entitlement to a compensable initial evaluation for 
tenderness of the distal anterior femoral cutaneous nerve, 
left knee.

6.  Entitlement to a compensable initial evaluation for 
tenderness of the neuroma, proximal saphenous nerve, left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to October 1990 
and from November 1990 to May 1991.  This appeal initially 
arose before the Board of Veterans' Appeals (Board) from a 
rating decision in which service connection was granted for 
the residuals of, inter alia, injury to the left knee.  A 
zero percent evaluation was then assigned.  Subsequently, the 
RO granted a 10 percent evaluation for this disability, 
effective in September 1994.  However, the veteran's appeal 
concerning this issue remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected residuals of a laceration 
to the left knee are manifested by no more than mild anterior 
lateral rotary instability and secondary subluxation.

3.  The veteran's service connected degenerative changes of 
the left knee are manifested by limited and painful motion, 
with extension of at least 5 degrees and flexion of at least 
60 degrees.

4.  The veteran's service connected laceration scar, left 
knee, is manifested by pain in the scar, without ulceration 
or limitation of function.

5.  The veteran's service connected tibial deformity, left 
knee, is asymptomatic.

6.  The veteran's service connected tenderness of distal 
anterior femoral cutaneous nerve, left knee, is manifested by 
less than mild incomplete paralysis.

7.  The veteran's service connected tenderness of the 
neuroma, proximal saphenous nerve, left knee, is manifested 
by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for the service-connected residuals of a laceration 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 (1999).

2.  The criteria for an initial rating greater than 10 
percent for the service-connected degenerative changes of the 
left knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (1999).

3.  The criteria for an initial rating greater than 10 
percent for the service-connected laceration scar, left knee, 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 
7804, and 7805 (1999).

4.  The criteria for an initial compensable rating for the 
service-connected tibial deformity, left knee, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (1999).

5.  The criteria for an initial compensable rating for the 
service-connected tenderness of the distal anterior femoral 
cutaneous nerve, left knee, are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 
4.124a, Diagnostic Code 8526 (1999).

6.  The criteria for an initial 10 percent rating, and no 
greater, for the service-connected tenderness of the neuroma 
proximal saphenous nerve, left knee, are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.124a, Diagnostic Code 8527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented well-grounded claims for higher 
initial disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In December 1997, the Board remanded the claim for further 
development, including the procurement of additional service 
medical and private medical treatment records, and 
consideration of various manifestations of the veteran's left 
knee disability under VAOPGCPREC 23-97 (7/1/97) and Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The RO granted service connection for separate manifestations 
of the veteran's left knee disability in a June 1999 rating 
decision, and confirmed and continued the 10 percent 
evaluation for the service-connected left knee disability 
evaluated under Diagnostic Code 5299-5257.  The RO provided 
the veteran a supplemental statement of the case in July 
1999, notifying him of these actions and of the criteria 
required to obtain higher initial evaluations for the 
additional service-connected disabilities.

The RO, in July 1998, requested further information from the 
veteran in order to obtain additional service medical and 
private medical treatment records.  The veteran did not 
respond.  The Court has stated "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied. 

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in January 1995 
originally granted service connection for the residuals of a 
laceration to the left knee, assigning a noncompensable 
evaluation under Diagnostic Code 7805, based on the evidence 
then of record, which included service personal records and 
private medical records.  These records showed that the 
veteran was in an automobile accident while on active 
service, in which he sustained laceration of his left knee 
into the joint, requiring surgical repair of the medial 
meniscus, anterior medial capsular ligament, joint capsule, 
and retinaculum with removal of chondral fragments apparently 
from the femur.  Subsequent private medical records report 
the veteran underwent additional arthroscopy of the left knee 
in service, and that further arthroscopy was recommended.

In December 1994, the veteran underwent VA examination.  The 
report shows complaints of pain and swelling.  The examiner 
observed no swelling or deformity in the left knee.  Range of 
knee joint motion is reported from zero to 120 degrees, with 
limitation of motion on flexion only.  The diagnosis was 
status post surgery for left knee reconstruction with 
limitation of motion up to 120 degrees in flexion only.

In April 1997, the RO increased the evaluation for the 
veteran's service-connected left knee disability to 10 
percent under Diagnostic Code 5299-5257, effective in 
September 1994, based on the report of a March 1997 VA 
examination.  At this time, the veteran complained of sharp 
pain in the left knee and reported he had been told he needs 
another operation.  The report reveals objective observations 
of considerable pain on flexion, and of tenderness at the 
medial part of the patella and deep into the scar, which the 
examiner opined are compatible with a neuroma of the proximal 
saphenous nerve or of the distal anterior femoral cutaneous 
nerve.  The examiner further noted swelling in the left knee 
and secondary subluxation without loose motion or lateral 
instability.  Range of motion was recorded at zero to 110 
degrees.  Results of X-rays evidence mild degenerative 
changes in the left knee joint, irregularity of the tibial 
spine, and a circular density in the area of the medial 
femoral condyle.  The examiner diagnosed probable neuroma in 
the left knee due to prior surgery.  This evaluation has been 
confirmed and continued to the present.

As noted above, the Board remanded this claim to the RO for 
further development, including consideration of whether or 
not other of the manifestations of the veteran's left knee 
disability should be afforded separate, compensable 
evaluations in accordance with VAOPGCPREC 23-97.  The RO was 
requested to obtain additional records of military and 
private medical treatment accorded the veteran for his left 
knee disability.  However, also as noted above, the veteran 
did not respond to the RO's request for information it 
required in order to obtain these documents.  Hence, the RO 
based its June 1999 rating decision on the medical evidence 
already of record.  In this rating decision and effective in 
September 1994, the RO granted separate, 10 percent 
evaluations for left knee degenerative changes, under 
Diagnostic Code 5003; the residual scar, under Diagnostic 
Code 7804; and the tibial deformity, under Diagnostic Code 
5262.  The RO also granted separate, noncompensable 
evaluations for tenderness of the distal anterior femoral 
cutaneous nerve and tenderness of the neuroma proximal 
saphenous nerve of the left knee, under Diagnostic Codes 8527 
and 8526, also effective in September 1994.  Finally, the RO 
confirmed and continued the 10 percent evaluation previously 
granted under Diagnostic Code 5299-5257, for the symptoms of 
his left knee disability described as the residuals of the 
left knee laceration.  These evaluations have also been 
confirmed and continued to the present.

The veteran has appealed the assignment of the evaluations 
assigned his left knee disabilities.  In particular, he 
testified before the undersigned member of the Board that he 
experiences pain, swelling, and weakness in his left knee, 
and that he must wear a knee brace.  He also testified that 
he feels a looseness or lateral instability and that his 
physician has recommended that he have additional surgery. He 
stated that he experiences limitation of motion in the left 
knee joint which feels as though it is partially due to the 
scar tissue's inability to stretch when he bends the joint.  
Finally, he testified that his left knee has affected his 
employment.  He is a police officer, but because of his knee, 
cannot work on the street and so must work at a desk.  He 
testified that his inability to work as a patrolman has 
greatly reduced his earning potential.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The current 10 percent evaluation assigned for the residuals 
of the left knee laceration was assigned under Diagnostic 
Code 5299-5257 for an unlisted residual condition of the left 
knee, evaluated under the criteria for other impairment of 
the knee involving recurrent subluxation or lateral 
instability.  A 10 percent rating is assigned for mild 
disability and 20 percent rating, for moderate disability.  
See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5257 (1999).  
The evidence does not show that the required manifestations 
of moderate subluxation or lateral instability are present.  
The veteran has testified that his left knee will buckle if 
he attempts to run, and that he feels lateral movement and a 
looseness in his left knee joint.  Private medical records 
dated in December 1993 show findings of anterior lateral 
rotary instability, but no other gross instability.  In 
addition, the March 1997 report shows clinical findings of 
subluxation, but no loose motion or lateral instability.  The 
December 1994 report reveals no findings of instability.  
Rather, the examiner reported no other impairment of the left 
knee.  Furthermore, the veteran had submitted no evidence 
that he has required treatment for impairment of the knee 
involving recurrent subluxation or lateral instability that 
is more than slight.

After consideration of the evidence, the Board finds that an 
initial rating higher than 10 percent under Diagnostic Code 
5299-5257 cannot be granted for the left knee disability.  
Specifically, the medical evidence simply does not show that 
the veteran's left knee disability is characterized by 
impairment of the knee involving subluxation or instability 
that is more than slight.

The current 10 percent evaluation assigned for degenerative 
changes of the left knee was assigned under Diagnostic Code 
5003.  Diagnostic Code 5003 directs that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.) or under the evaluations 
provided under Diagnostic Code 5003, which direct that 
arthritis established by X-ray findings and manifested by 
limitation of motion otherwise uncompensable under the 
appropriate diagnostic code for that specific joint will be 
rated 10 percent disabling for the involvement of each major 
joint or group of minor joints affected.  Under Hicks v. 
Brown, 8 Vet. App. 417 (1995), limited motion includes 
painful motion.  See also 38 C.F.R. § 4.59 (1999).  In 
addition, weakness and swelling are also manifestations 
considered by the criteria as indicative of limitation of the 
normal excursion of joint movement in different planes.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).  A note following Diagnostic 
Code 5003 indicates that evaluations for that the 10 percent 
and 20 percent evaluations provided by the diagnostic code 
are not to be combined with ratings based on limitation of 
motion.

In this case, the evidence shows that the veteran has limited 
range of left knee joint motion, with considerable pain upon 
flexion.  In addition, he has testified, and the medical 
evidence establishes, that he experiences swelling and 
weakness.  In March 1997, the examiner noted that the left 
knee was swollen and measured 1.5 centimeters greater in 
circumference than the right.  Although the record does not 
contain consistent reported limitation of motion, the record 
clearly shows that the requirements for a higher rating under 
either Diagnostic Code 5260 or 5261 are not met.  Under 
Diagnostic Code 5260, limitation of flexion of the leg is 
rated 0 percent when 60 degrees, 10 percent when 45 degrees, 
and 20 percent when 30 degrees. Under Diagnostic Code 5261, 
limitation of extension of the leg is rated 0 percent when 5 
degrees, 10 percent when 10 degrees, and 20 percent when 15 
degrees.  

In March 1997, his range of motion measured zero to 110 
degrees.  There are two reports, by the same examiner, for 
the December 1994 examination.  In both, flexion was measured 
at 120 degrees.  Although the general medical examination 
indicates that extension was 30 degrees, it also notes that 
he only had limitation of flexion.  The joint examination did 
not list extension in degrees, but only diagnosed limitation 
of flexion of the left knee.  In resolving the apparent 
contradiction in the December 1994 general medical 
examination report, the Board concludes that the 
preponderance of the evidence supports that conclusion that 
the extension of the knee was to 0 degrees, or normal.  See 
38 C.F.R. Part 4, Plate II.  Significantly, no other reports 
show limitation of flexion approaching 30 degrees.

After consideration of the evidence, the Board finds that an 
initial rating higher than 10 percent under Diagnostic Code 
5260 or 5261 cannot be granted for the left knee disability.  
Specifically, the medical evidence simply does not show that 
the veteran's left knee disability is characterized by 
limitation of flexion to 45 degrees or less, as required for 
under Diagnostic Code 5260, or limitation of extension to 10 
degrees or more as required under Diagnostic Code 5261.

The current 10 percent evaluation assigned for the laceration 
scar, left knee, was assigned under Diagnostic Code 7804, for 
a scar that is tender and painful on objective observation.  
There is no higher rating under this Diagnostic Code.  
However, additional compensable evaluations could be afforded 
under Diagnostic Code 7803 for a scar that is poorly 
nourished with repeated ulceration, or under Diagnostic Code 
7805 for a scar that limits the function of the joint so 
affected.

In the present case, the medical evidence simply does not 
show that the scarring that is the residual of the inservice 
injury and resultant surgeries is poorly nourished with 
repeated ulceration.  Rather, December 1994 report shows 
findings of a well healing scar.  The March 1997 report notes 
no findings at the scar.  Concerning limitation of motion, 
the veteran testified that he experiences limitation of 
motion and attributed that symptom to his scar.  Yet, the 
medical evidence does not attribute that the limitation of 
left knee joint motion to the scar.  In any event, the 
veteran is already compensated for his limitation of left 
knee joint motion, as described above, under Diagnostic Code 
5003.  Thus, further compensation for this manifestation is 
impermissible under 38 C.F.R. § 4.14 (1999).

The Board finds that an initial rating higher than 10 percent 
under Diagnostic Code 7804 is not provided for by the rating 
criteria, and that additional compensable evaluations under 
Diagnostic Codes 7803 or 7805 are not warranted.  
Specifically, the medical evidence simply does not show that 
the residual scarring of the veteran's inservice left knee 
injury and surgeries is poorly nourished or ulcerated, or by 
limitation of function that is otherwise uncompensated.

The current noncompensable evaluation assigned for deformity 
of the left tibia was assigned under Diagnostic Code 5262, 
for malunion of the tibia and fibula.  A compensable 
evaluation is warranted for malunion of the tibia and fibula 
with slight knee or ankle disability.  However, the medical 
evidence does not demonstrate that the required 
manifestations are present.  The veteran testified that he 
wears a knee brace prescribed by a military physician before 
his separation from active service.  Nonetheless, he has not 
testified, and the medical evidence does not reflect, that he 
experiences manifestations that may be attributed to the 
tibia.  Rather, the veteran testified that the brace protects 
against pain to his nerve, for which compensation is granted 
under a separate diagnostic code, as discussed below.  In 
addition, he is already receiving separate compensation for 
impairment of the knee involving subluxation and lateral 
instability; and for limitation of motion, which also 
contemplates symptoms of pain, weakness, and swelling, as 
discussed above.  Compensation for these manifestations is 
thus impermissible under 38 C.F.R. § 4.14 (1999).

After consideration of the evidence, the Board finds that an 
initial compensable evaluation under Diagnostic Code 5262 is 
not warranted.  Specifically, the medical evidence simply 
does not establish that the veteran experiences 
manifestations of his left knee disability that are 
attributable to malunion or non-union of his tibia and fibula 
and are not compensated under other diagnostic codes.

Noncompensable evaluations were assigned for tenderness of 
the distal anterior femoral cutaneous nerve, left knee, under 
Diagnostic Code 8526 and for tenderness of the tenderness of 
the neuroma in the proximal saphenous nerve, left knee, under 
Diagnostic Code 8527.  Under Diagnostic Code 8526, incomplete 
paralysis of the anterior crural (femoral) nerve is rated 10 
percent when mild, 20 percent when moderate, and 30 percent 
when severe.  Under Diagnostic Code 8527, paralysis of the 
internal saphenous nerve is rated noncompensable when mild to 
moderate, and 20 percent when severe to complete.  Although 
the RO granted service connection for disability of both 
nerves, the medical evidence presents some confusion as to 
which nerve is involved in the veteran's left knee 
disability.

The medical evidence shows that the veteran has consistently 
exhibited pain attributable to a neurological defect in the 
left knee since December 1993.  At that time, the veteran's 
private treating physician, Thomas R. Butaud, M.D., reported 
an impression of a neuroma of the infrapatellar branch of the 
saphenous nerve, which he described as exquisitely tender and 
observed to cause a great deal of pain upon touch.  
Similarly, in March 1997, the VA examiner noted point 
tenderness on touch at the medial part of the patella and 
deep into the scar, but opined that the manifestation was 
compatible with a neuroma of either the proximal saphenous 
nerve, or the distal anterior femoral cutaneous nerve.  The 
examiner diagnosed a probable neuroma due to the prior 
surgery.

The Board resolves the apparent conflict concerning which 
nerve involved by according more weight to the veteran's 
private treating physician.  First, Dr. Butaud performed the 
original, post-injury, surgery in April 1991.  Second, Dr. 
Butaud consistently treated the veteran following his surgery 
through December 1993.  He does note in December 1993 that 
the veteran had an intervening arthroscopy, performed by a 
military physician; nonetheless, it is during this office 
visit and examination that he diagnosed the neuroma and 
opines that it is associated with the saphenous nerve.  
Third, Dr. Butaud uses very clear and precise language in 
describing his observations.  In pertinent part, he states:

On evaluation [the veteran] does have an 
obvious infrapatellar branch of the 
saphenous nerve that is exquisitely 
tender.  I can even feel the neuroma 
coming out of the scar tissue.  When 
tapping this, it causes a lot of 
discomfort.

The only uncertainty presented in the medical evidence 
concerning which of the two nerves-saphenous or femoral 
cutaneous-is involved is in the March 1997 VA examination 
report, in which the examiner describes the point tenderness 
on touch at the medial part of the patella and deep to the 
scar as compatible with a neuroma of the proximal saphenous 
nerve or the distal anterior femoral cutaneous nerve.  The VA 
examiner diagnosed a probable neuroma but did not identify 
the nerve involved.  The RO has service-connected the neuroma 
as a manifestation of the saphenous nerve defect.  Hence, 
considering the private examiner's involvement in the 
original surgery and treatment of the veteran's knee 
disability and his longstanding treatment thereafter, the 
Board resolves any ambiguity in favor of his diagnosis.  
Thus, while the medical evidence reflects that the veteran 
exhibits tenderness which may be attributable to either nerve 
and which the RO has specifically service-connected under 
both diagnostic codes, the Board will attribute other 
neurological symptomatology exhibited-such as pain and 
sensory deficit-to the veteran's saphenous nerve.

A compensable, 10 percent, evaluation is warranted under 
Diagnostic Code 8527 for paralysis of the saphenous nerve 
manifested by severe, incomplete paralysis to complete 
paralysis.  The Board finds that the required manifestations 
are present.   The veteran has testified that he experiences 
constant and unbearable pain, and sensory deficit associated 
with the nerve.  Specifically, he testified that his knee 
feels as though it has fallen asleep, at which time the nerve 
protrudes, and the side of his knee becomes extremely 
sensitive and painful.  The pain travels to the back of his 
knee and, he testified, is fairly constant.  The knee brace, 
he stated, protects his knee from touching or bumping into 
any other surfaces and helps to protect the nerve.  The 
medical evidence contains objective findings that corroborate 
these statements.  In December 1993, the neuroma found in the 
left knee is described as palpable, exquisitely tender, and 
productive of a great deal of discomfort.  The March 1997 VA 
report findings concur, noting point tenderness on touch at 
the medial part of the patella and deep to the scar-which is 
the site of the neuroma.  A higher evaluation under this 
diagnostic code is not available.

A compensable, 10 percent, evaluation is warranted under 
Diagnostic Code 8526 for incomplete paralysis of the femoral 
nerve manifested by mild symptomatology.  However, as 
discussed above, the Board has evaluated symptomatology such 
as pain and sensory deficit evidenced in the medical records 
under Diagnostic Code 8527.  Compensation for the same 
symptomatology under Diagnostic Code 8526 is therefore 
impermissible under 38 C.F.R. § 4.14 (1999).  Hence, the 
Board finds that the required manifestations for a 
compensable evaluation under Diagnostic Code 8526 are not 
present.  The medical evidence simply does not establish that 
there are manifestations other than tenderness-such as pain, 
sensory deficit, or other neurological defects-that may be 
separately attributable to a femoral nerve defect, left knee.  
And, while tenderness is a symptom attributed to this defect, 
the medical evidence simply does not establish that 
tenderness, in and of itself, reaches the degree of severity 
equivalent to mild incomplete paralysis required by the 
criteria. 

After consideration of the evidence, the Board finds that an 
initial 10 percent evaluation, and no greater, under 
Diagnostic Code 8527 is warranted, but that an initial 
compensable evaluation under Diagnostic Code 8526 is not 
warranted.  Specifically, the evidence establishes that the 
veteran exhibits manifestations of the service-connected 
tenderness and neuroma, proximal saphenous nerve, left knee, 
that are severe.  In addition, the medical evidence simply 
does not establish that he experiences manifestations of the 
service connected tenderness, distal anterior femoral 
cutaneous nerve, left knee, that equate to mild incomplete 
paralysis.

As noted above, in VAOPGCPREC 23-97 (July 1, 1997), it was 
held that where the manifestations of a condition create a 
separate disability, the symptomatology of which neither 
duplicates nor overlaps that of another condition, assigning 
a separate rating under the appropriate diagnostic code does 
not violate the provisions of 38 C.F.R. § 4.14, which 
prohibits evaluating the same manifestations of a condition, 
albeit diagnosed variously, under different ratings.  The 
opinion held, for example, that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether higher 
initial evaluations for the veteran's service-connected left 
knee laceration residuals under Diagnostic Code 5299-5257; 
degenerative changes under Diagnostic Code 5003; scar under 
Diagnostic Codes 7803, 7804, and 7805; tibial deformity under 
Diagnostic Code 5262; tenderness of the distal anterior 
femoral cutaneous nerve under Diagnostic Code 8526; and 
tenderness of the neuroma, proximal saphenous nerve, under 
Diagnostic Code 8527 are warranted, the Board will also 
analyze whether a compensable evaluation is warranted for 
other manifestations that may be rated under Diagnostic Codes 
5258 and 5259.

Diagnostic Codes 5258 and 5259 afford compensable evaluations 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint; and for 
symptomatic removal of semilunar cartilage.  However, the 
Board finds that the required manifestations are not met.  
Although the veteran testified that he experienced episodes 
of locking, the medical records - while indicating findings 
of meniscal pathology in December 1993 -- do not document 
instances of locking or clinical findings of effusion, nor 
establish that the veteran has undergone surgery to remove 
semilunar cartilage in his left knee.  Rather, the April 1991 
operation report shows that the lateral meniscus was found to 
be undamaged, and that the medical meniscus was repaired.  
Similarly, VA examination reports dated in December 1994 and 
March 1997 evidence no findings of locking, effusion, or 
other symptomatology association with the veteran's semilunar 
cartilage.  After consideration of the evidence, the Board 
finds that the criteria for separate compensable evaluations 
under Diagnostic Codes 5262 or 5263 are not warranted.  

This does not, however, preclude the granting of a higher 
evaluation for the left knee disability than has been granted 
herein.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for greater 
disability under various diagnostic codes, but the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent hospitalization for his left knee disability.  
Moreover, the disabling manifestations of painful and 
somewhat limited motion of the left knee do not present an 
unusual or exceptional disability picture.  Although the 
veteran has indicated that his left knee disability limits 
his job as a police officer by confining him to a desk job 
and thereby making it harder for him to qualifying for 
promotion, he has not presented any statements from his 
employer showing this, nor does the medical evidence of 
record present any medical findings of marked limitation of 
employability.  Thus, the evidence cannot show that the 
impairment resulting from left knee disability markedly 
interferes with his employment.  Thus, there is no evidence 
that the impairment resulting solely from the left knee 
disability warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from left knee laceration residuals, 
degenerative changes, scar, tibial deformity, tenderness of 
distal anterior femoral cutaneous nerve, and tenderness of 
neuroma, proximal saphenous nerve are adequately compensated 
by the ratings discussed above.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement and 
painful movement, tenderness, tenderness on palpation, 
swelling, instability, and pain attributable to the neuroma 
were noted by the examiners.  No findings were made of 
abnormal movement, guarding of movement, muscle atrophy, or 
changes in condition of the skin indicative of disuse.  In 
addition, the veteran complained of sensory deficit and 
weakness, which have been considered and compensated as 
discussed above.  As the veteran's complaints of pain, 
weakness, and limitation of movement have been compensated, 
they do not, by themselves, support an assignment of a higher 
or separate, compensable evaluation other than that which is 
confirmed and awarded by this decision.  As discussed above, 
the ratings now assigned for the left knee disability account 
for the painful and limited motion, swelling, instability, 
pain, and instability demonstrated.  The presence of other 
factors listed in 38 C.F.R. § 4.45 is either not contended or 
not shown.


ORDER

Entitlement to initial evaluations greater than 10 percent 
for left knee laceration residuals, degenerative changes, and 
scar is denied.  Entitlement to initial compensable 
evaluations for left knee tibial deformity and tenderness of 
the distal anterior femoral cutaneous nerve is denied.

Entitlement to an initial evaluation of 10 percent, and no 
greater, for tenderness of the neuroma, proximal saphenous 
nerve, left knee, is granted subject to the laws and 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

